 

Exhibit 10.4

 

EXECUTION VERSION

 

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

11 Madison Avenue

New York, NY 10010

 

August 7, 2019

 



To: Ironwood Pharmaceuticals, Inc.   301 Binney Street   Cambridge,
Massachusetts, 02142   Attention:           Chief Legal Officer

 

Re: Base Call Option Transaction

 



The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Credit
Suisse Capital LLC (“Dealer”), represented by Credit Suisse Securities (USA) LLC
(“Agent”) and Ironwood Pharmaceuticals, Inc. (“Counterparty”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements with respect to the
Transaction and serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
August 7, 2019 (the “Offering Memorandum”) relating to the 1.50% Convertible
Senior Notes due 2026 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
175,000,000 (as increased by up to an aggregate principal amount of USD
25,000,00 if and to the extent that the Initial Purchaser (as defined herein)
exercises its option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture to be dated
August 12, 2019 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.01(h) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Notes in the Offering Memorandum or (y)
pursuant to Section 4.07(a) of the Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section 3),
any such amendment or supplement will be disregarded for purposes of this
Confirmation (other than as provided in Section 9(h)(ii) below) unless the
parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 



 

 

 

1.            This Confirmation evidences a complete and binding agreement
between Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Counterparty had executed an agreement in such
form (but without any Schedule except for (i) the election of US Dollars (“USD”)
as the Termination Currency, (ii) the election of the laws of the State of New
York as the governing law (without reference to choice of law doctrine), (iii)
the election that following the payment of the Premium, the condition precedent
in Section 2(a)(iii)(1) of the Agreement with respect to an Event of Default or
Potential Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) shall not apply to a payment or delivery
owing by Dealer to Counterparty, and (iv) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer with a
“Threshold Amount” of 3% of Dealer’s ultimate parent’s shareholders’ equity on
the Trade Date (provided that (a) the phrase “, or becoming capable at such time
of being declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of
the Agreement, (b) “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business and (c) the following sentence shall be added to the end of Section
5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the relevant party to
make the payment when due; and (z) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”). In the
event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. The parties acknowledge that the Transaction to which this
Confirmation relates is not governed by, and shall not be treated as a
transaction under, any other ISDA Master Agreement entered into between the
parties from time to time. In the event of any inconsistency between this
Confirmation and the Agreement, this Confirmation shall govern.

 

2.            The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions. The terms of the particular Transaction to
which this Confirmation relates are as follows:

 



General Terms.       Trade Date: August 7, 2019     Effective Date: The second
Exchange Business Day immediately prior to the Premium Payment Date     Option
Style: “Modified American”, as described under “Procedures for Exercise” below  
  Option Type: Call     Buyer: Counterparty     Seller: Dealer     Shares: The
Class A common stock of Counterparty, par value USD 0.001 per Share (Exchange
symbol “IRWD”).     Number of Options: 175,000. For the avoidance of doubt, the
Number of Options shall be reduced by any Options exercised by Counterparty. In
no event will the Number of Options be less than zero.     Applicable
Percentage: 75%     Option Entitlement: A number equal to the product of the
Applicable Percentage and 74.6687.     Strike Price: USD 13.3925     Cap Price:
USD 17.0450

 



2

 

 

Premium: USD 8,190,000.00     Premium Payment Date: August 12, 2019    
Exchange: The NASDAQ Global Select Market     Related Exchange(s): All Exchanges
    Excluded Provisions: Section 4.05(h) and Section 4.04 of the Indenture.    
Procedures for Exercise.       Conversion Date: With respect to any conversion
of a Convertible Note (other than any conversion of Convertible Notes with a
Conversion Date occurring prior to the Final Conversion Period Start Date (any
such conversion, an “Early Conversion”), to which the provisions of Section
9(h)(iv) of this Confirmation shall apply), the date on which the Holder (as
such term is defined in the Indenture) of such Convertible Note satisfies all of
the requirements for conversion thereof as set forth in Section 4.02(b) of the
Indenture; provided that if Counterparty has not delivered to Dealer a related
Notice of Exercise, then in no event shall a Conversion Date be deemed to occur
hereunder (and no Option shall be exercised or deemed to be exercised hereunder)
with respect to any surrender of a Convertible Note for conversion in respect of
which Counterparty has elected to designate a financial institution for exchange
in lieu of conversion of such Convertible Note pursuant to Section 4.11 of the
Indenture.     Final Conversion Period Start Date: The 45th Scheduled Valid Day
immediately preceding June 15, 2026     Expiration Time: The Valuation Time    
Expiration Date: June 15, 2026, subject to earlier exercise.     Multiple
Exercise: Applicable, as described under “Automatic Exercise” below.    
Automatic Exercise: Notwithstanding Section 3.4 of the Equity Definitions, on
each Conversion Date on or after the Final Conversion Period Start Date in
respect of which a Notice of Conversion that is effective as to Counterparty has
been delivered by the relevant converting Holder, a number of Options equal to
the number of Convertible Notes in denominations of USD 1,000 as to which such
Conversion Date has occurred shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.       Notwithstanding the foregoing, in no event
shall the number of Options that are exercised or deemed exercised hereunder
exceed the Number of Options.

 



3

 

 

Notice of Exercise: Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Final Conversion Period Start Date, Counterparty must notify Dealer in
writing, including by email, before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the Expiration Date specifying the
number of such Options (including, if applicable, whether all or any portion of
such exercise relates to the conversion of the Convertible Notes in connection
with which holders thereof are entitled to receive additional shares and/or cash
pursuant to the adjustment of the Conversion Rate set forth in Section 4.04 of
the Indenture) provided that, notwithstanding the foregoing, such notice (and
the related exercise of Options hereunder) shall be effective if given after the
applicable notice deadline specified above but prior to 5:00 p.m., New York City
time, on the third Exchange Business Day following such notice deadline, in
which event the Calculation Agent shall have the right to adjust Dealer’s
delivery obligation hereunder and the Settlement Date in a commercially
reasonable manner, with respect to the exercise of such Options, as appropriate
to reflect the additional commercially reasonable costs and losses (limited to
losses as a result of hedging mismatches and market losses, assuming that Dealer
maintains commercially reasonable hedge positions) and expenses incurred by
Dealer in connection with its hedging activities (including the unwinding of any
hedge position), with such adjustments made assuming that Dealer maintains
commercially reasonable hedge positions, solely resulting from Dealer not having
received such notice prior to such notice deadline (it being understood that the
adjusted delivery obligation described in the preceding proviso can never be
less than zero and can never require any payment by Counterparty); provided
further that if the Relevant Settlement Method for such Options is (x) Net Share
Settlement and the Specified Cash Amount is not USD 1,000, (y) Cash Settlement
or (z) Combination Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) (which, for the avoidance of doubt, may be
by email) in respect of all such Convertible Notes before 5:00 p.m. (New York
City time) on the Final Conversion Period Start Date specifying (1) the Relevant
Settlement Method for such Options, and (2) if the settlement method for the
related Convertible Notes is not Settlement in Shares or Settlement in Cash
(each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to Holders (as such term is defined in the
Indenture) of the related Convertible Notes (the “Specified Cash Amount”) and if
Counterparty fails to timely provide such Notice of Final Settlement Method, it
shall be deemed to have provided a Notice of Final Settlement Method indicating
that the Relevant Settlement Method is Net Share Settlement and that the
settlement method for the related Relevant Convertible Notes is a combination of
cash and shares with a Specified Cash Amount of USD 1,000. Counterparty
acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act (as defined below)
and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Notes that is not Net Share
Settlement with a Specified Cash Amount of USD 1,000.

 



4

 

 

Valuation Time: At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in good faith and in its
commercially reasonable discretion.     Market Disruption Event: Section 6.3(a)
of the Equity Definitions is hereby replaced in its entirety by the following:  
    “‘Market Disruption Event’ means, in respect of a Share, (i) a failure by
the primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”
    Settlement Terms.       Settlement Method: For any Option, Net Share
Settlement; provided that if the Relevant Settlement Method set forth below for
such Option is not Net Share Settlement, then the Settlement Method for such
Option shall be such Relevant Settlement Method, but only if Counterparty shall
have notified Dealer of the Relevant Settlement Method in the Notice of Final
Settlement Method for such Option.     Relevant Settlement Method: In respect of
any Option:       (i) if Counterparty has elected to settle its conversion
obligations in respect of the related Convertible Note (A) entirely in Shares
pursuant to Section 4.02(a)(ii)(A) of the Indenture (together with cash in lieu
of fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 4.02(a)(ii)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 4.02(a)(ii)(C) of the Indenture with a Specified Cash
Amount equal to USD 1,000, then, in each case, the Relevant Settlement Method
for such Option shall be Net Share Settlement;

 



5

 

 

  (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 4.02(a)(ii)(C) of the Indenture with a Specified Cash Amount
greater than USD 1,000, then the Relevant Settlement Method for such Option
shall be Combination Settlement; and       (iii) if Counterparty has elected to
settle its conversion obligations in respect of the related Convertible Note
entirely in cash pursuant to Section 4.02(a)(ii)(B) of the Indenture (such
settlement method, “Settlement in Cash”), then the Relevant Settlement Method
for such Option shall be Cash Settlement.     Net Share Settlement: If Net Share
Settlement is applicable to any Option exercised or deemed exercised hereunder,
Dealer will deliver to Counterparty, on the relevant Settlement Date for each
such Option, a number of Shares (the “Net Share Settlement Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for each such
Option, of (i) (a) the Daily Option Value for such Valid Day, divided by (b) the
Relevant Price on such Valid Day, divided by (ii) the number of Valid Days in
the Settlement Averaging Period; provided that in no event shall the Net Share
Settlement Amount for any Option exceed a number of Shares equal to the
Applicable Limit for such Option divided by the Applicable Limit Price on the
Settlement Date for such Option.       Dealer will pay cash in lieu of
delivering any fractional Shares to be delivered with respect to any Net Share
Settlement Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period.     Combination Settlement: If Combination
Settlement is applicable to any Option exercised or deemed exercised hereunder,
Dealer will pay or deliver, as the case may be, to Counterparty, on the relevant
Settlement Date for each such Option:       (i) cash (the “Combination
Settlement Cash Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for such Option, of (A) an amount (the “Daily
Combination Settlement Cash Amount”) equal to the lesser of (1) the product of
(x) the Applicable Percentage and (y) the Specified Cash Amount minus USD 1,000
and (2) the Daily Option Value, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in clause (A)
above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Cash Amount for such Valid Day shall be deemed to be
zero; and

 



6

 

 

  (ii) Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;       provided that in no event shall the sum of (x) the Combination
Settlement Cash Amount for any Option and (y) the Combination Settlement Share
Amount for such Option multiplied by the Applicable Limit Price on the
Settlement Date for such Option, exceed the Applicable Limit for such Option.  
    Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Combination Settlement Share Amount valued at the
Relevant Price for the last Valid Day of the Settlement Averaging Period.    
Cash Settlement: If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
Dealer will pay to Counterparty, on the relevant Settlement Date for each such
Option, an amount of cash (the “Cash Settlement Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (i)
the Daily Option Value for such Valid Day, divided by (ii) the number of Valid
Days in the Settlement Averaging Period.     Daily Option Value: For any Valid
Day, an amount equal to (i) the Option Entitlement on such Valid Day, multiplied
by (ii) (A) the lesser of the Relevant Price on such Valid Day and the Cap
Price, less (B) the Strike Price on such Valid Day; provided that if the
calculation contained in clause (ii) above results in a negative number, the
Daily Option Value for such Valid Day shall be deemed to be zero. In no event
will the Daily Option Value be less than zero.     Applicable Limit: For any
Option, an amount of cash equal to the Applicable Percentage multiplied by the
excess of (i) the aggregate of (A) the amount of cash, if any, paid to the
Holder of the related Convertible Note upon conversion of such Convertible Note
as determined pursuant to Section 4.02(a)(ii) of the Indenture and (B) the
number of Shares, if any, delivered to the Holder of the related Convertible
Note upon conversion of such Convertible Note as determined pursuant to Section
4.02(a)(ii) of the Indenture multiplied by the Applicable Limit Price on the
Settlement Date for such Option, over (ii) USD 1,000.

 



7

 

 

Applicable Limit Price: On any day, the opening price as displayed under the
heading “Op” on Bloomberg page IRWD <equity> (or any successor thereto).    
Valid Day: A day on which (i) there is no Market Disruption Event and (ii)
trading in the Shares generally occurs on the Exchange or, if the Shares are not
then listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.     Scheduled Valid Day: A day that is
scheduled to be a Valid Day on the principal United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day.     Business Day: Any day other than a
Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is
authorized or required by law or executive order to close or be closed.    
Relevant Price: On any Valid Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page IRWD <equity> AQR
(or any successor thereto) (“Bloomberg VWAP”) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on such Valid Day (or if Bloomberg VWAP is unavailable at such time,
the market value of one Share on such Valid Day, as determined by the
Calculation Agent using, if practicable, a volume-weighted average method). The
Relevant Price will be determined without regard to after-hours trading or any
other trading outside of the regular trading session trading hours.    
Settlement Averaging Period: For any Option and regardless of the Settlement
Method applicable to such Option, the 40 consecutive Valid Days commencing on,
and including, the 41st Scheduled Valid Day immediately prior to the Expiration
Date.     Settlement Date: For any Option, the second Business Day immediately
following the final Valid Day of the Settlement Averaging Period for such
Option.     Settlement Currency: USD     Other Applicable Provisions: The
provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 



8

 

 

Representation and Agreement: Notwithstanding anything to the contrary in the
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty may be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).    
3.            Additional Terms applicable to the Transaction.       Adjustments
applicable to the Transaction:       Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP”, “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the fourth sentence of Section 4.05(c) of the Indenture or any
payment obligation in respect of any cash paid by Counterparty pursuant to the
fourth sentence of Section 4.05(d) of the Indenture (in each case, whether upon
conversion or otherwise) (collectively, the “Conversion Rate Adjustment Fallback
Provisions”), and no adjustment shall be made to the terms of the Transaction,
on account of (x) any event or condition described in the Conversion Rate
Adjustment Fallback Provisions or (y) any other transaction in which holders of
the Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the Conversion
Rate Adjustment Fallback Provisions).     Method of Adjustment: Calculation
Agent Adjustment, which means that, notwithstanding Section 11.2(c) of the
Equity Definitions, upon any Potential Adjustment Event, the Calculation Agent
shall make an adjustment corresponding to the adjustment to be made pursuant to
the Indenture to any one or more of the Strike Price, the Number of Options, the
Option Entitlement, the Relevant Price and/or other applicable price with
respect to the Shares and the composition of the “Shares” hereunder.

 



9

 

 

  Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:       (i) if the Calculation Agent in good faith disagrees with
any adjustment to the Convertible Notes that involves an exercise of discretion
by Counterparty or its board of directors (including, without limitation,
pursuant to Section 4.06 of the Indenture, Section 4.07(a) of the Indenture or
any supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, the Number of Options, the Option Entitlement, the Relevant
Price and/or other applicable price with respect to the Shares and the
composition of the “Shares” hereunder in a commercially reasonable manner, after
using good faith efforts to consult with Counterparty to the extent permitted by
applicable law; provided, that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to any Convertible Note under the Indenture because the relevant Holder
(as such term is defined in the Indenture) was deemed to be a record owner of
the underlying Shares on the related Conversion Date, then the Calculation Agent
shall make an adjustment, as determined by it in a commercially reasonable
manner, after using good faith efforts to consult with Counterparty to the
extent permitted by applicable law, to the terms hereof in order to account for
such Potential Adjustment Event;       (ii) in connection with any Potential
Adjustment Event as a result of an event or condition set forth in Section
4.05(b) of the Indenture or Section 4.05(c) of the Indenture where, in either
case, the period for determining “Y” (as such term is used in Section 4.05(b) of
the Indenture) or “SP0” (as such term is used in Section 4.05(c) of the
Indenture), as the case may be, begins before Counterparty has publicly
announced the event or condition giving rise to such Potential Adjustment Event,
then the Calculation Agent shall have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect reasonable costs and losses (to account solely for hedging mismatches
and market losses, assuming that Dealer maintains commercially reasonable hedge
positions) and expenses that would be incurred by Dealer (documented subject to
the requirements of the second paragraph under “Calculation Agent” below, as
applicable) assuming that Dealer maintains commercially reasonable hedge
positions, as a result of such event or condition not having been publicly
announced prior to the beginning of such period, as determined by it in a
commercially reasonable manner, after using good faith efforts to consult with
Counterparty to the extent permitted by applicable law; and

 



10

 

 

      (iii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust, in a commercially reasonable manner, after using good faith efforts to
consult with Counterparty to the extent permitted by applicable law, any
variable relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the reasonable costs and losses (to account solely for
hedging mismatches and market losses, assuming that Dealer maintains
commercially reasonable hedge positions) and expenses that would be incurred by
Dealer (documented subject to the requirements of the second paragraph under
“Calculation Agent” below, as applicable) assuming that Dealer maintains
commercially reasonable hedge positions, as a result of such Potential
Adjustment Event Change.       For the avoidance of doubt, whenever the
Calculation Agent or the Hedging Party is called upon to make an adjustment
pursuant to the terms of this Transaction to take into account the effect of an
event, the Calculation Agent or the Hedging Party, as applicable, shall make
such adjustment by reference to the effect of such event on the Hedging Party,
assuming that the Hedging Party maintains a commercially reasonable hedge
position.     Dilution Adjustment Provisions: Sections 4.05(a), (b), (c), (d)
and (e) and Section 4.06 of the Indenture.     Extraordinary Events applicable
to the Transaction:       Merger Events: Applicable; provided that
notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the definition of
“Merger Event” in Section 4.07(a) of the Indenture.     Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 4.05(e) of the Indenture.

 



11

 

 

Consequences of Merger Events / Tender Offers: Notwithstanding Section 12.2 and
Section 12.3 of the Equity Definitions, upon the occurrence of a Merger Event or
a Tender Offer that is required under the terms of the Indenture to result in an
adjustment to the terms of the Convertible Notes, the Calculation Agent shall
make an adjustment corresponding to the adjustment to be made pursuant to the
Indenture to any one or more of the nature of the Shares (in the case of a
Merger Event), Strike Price, Number of Options, Option Entitlement, the
definitions of “Exchange”, “Relevant Price”, “Settlement Averaging Period”,
“Valid Day”, “Scheduled Valid Day”, “Market Disruption Event”, and/or the number
of Share thresholds in Section 9(b)(i) and 9(b)(ii) of this Confirmation,
subject to the second paragraph under “Method of Adjustment”; provided, however,
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to any Excluded Provision; provided further that if,
with respect to a Merger Event or a Tender Offer, (i) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person that is not a corporation or is not organized under the laws
of the United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia, then, in either case, Cancellation and
Payment (Calculation Agent Determination) may apply at Dealer’s sole election;
provided further that, for the avoidance of doubt, adjustments shall be made
pursuant to the provisions set forth above regardless of whether any Merger
Event or Tender Offer gives rise to an Early Conversion.     Consequences of
Announcement Events: Modified Calculation Agent Adjustment as set forth in
Section 12.3(d) of the Equity Definitions; provided that, in respect of an
Announcement Event, (x) references to “Tender Offer” shall be replaced by
references to “Announcement Event” and references to “Tender Offer Date” shall
be replaced by references to “date of such Announcement Event”, (y) the phrase
“exercise, settlement, payment or any other terms of the Transaction (including,
without limitation, the spread)” shall be replaced with the phrase “Cap Price
(provided that in no event shall the Cap Price be less than the Strike Price)”
and the words “whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event”
shall be inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, determine whether the relevant Announcement
Event has had a material economic effect (as determined by Calculation Agent) on
the Transaction and if so, shall adjust the Cap Price accordingly, and may make
the related adjustments on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event and shall not be
duplicative with any other adjustment or cancellation valuation made pursuant to
this Confirmation, the Equity Definitions or the Agreement; provided that in no
event shall the Cap Price be less than the Strike Price. An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

 



12

 

 

Announcement Event: (i) The public announcement by (A) Counterparty, any
subsidiary of Counterparty, or any Valid Third-Party Entity of any transaction
or event that the Calculation Agent determines is reasonably likely to be
completed and that, if completed, would constitute a Merger Event or Tender
Offer (it being understood and agreed that in determining whether such
transaction or event is reasonably likely to be completed, the Calculation Agent
may take into consideration the effect of the relevant announcement on the
Shares and/or options relating to the Shares and, if any such effect is
material, may deem such transaction or event to be reasonably likely to be
completed), (B) Counterparty or any subsidiary thereof of any potential
acquisition or disposal by Counterparty and/or its subsidiaries where the
aggregate consideration exceeds 35% of the market capitalization of Counterparty
as of the date of such announcement (a “Transformative Transaction”) or (C)
Counterparty, any subsidiary of Counterparty or any Valid Third-Party Entity of
the intention to enter into a Merger Event or Tender Offer or a Transformative
Transaction, which, in the case of an announcement other than by Counterparty,
the Calculation Agent determines is reasonably likely to occur (it being
understood and agreed that in determining whether such transaction or event is
reasonably likely to occur, the Calculation Agent may take into consideration
the effect of the relevant announcement on the Shares and/or options relating to
the Shares and, if any such effect is material, may deem such transaction or
event to be reasonably likely to occur), (ii) the public announcement by
Counterparty of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or a Transformative Transaction or (iii) any subsequent public
announcement by any entity of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention), as determined by the Calculation Agent. For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (1) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in Section
12.1(b) of the Equity Definitions following the definition of “Reverse Merger”
therein shall be disregarded) and (2) “Tender Offer” shall mean such term as
defined under Section 12.1(d) of the Equity Definitions; provided that Section
12.1(d) of the Equity Definitions is hereby amended by replacing “10%” with
“20%” in the third line thereof.

 



13

 

 

Valid Third-Party Entity: In respect of any transaction, any third party that
the Calculation Agent determines has a bona fide intent to enter into or
consummate such transaction (it being understood and agreed that in determining
whether such third party has such a bona fide intent, the Calculation Agent
shall take into consideration the effect of the relevant announcement by such
third party on the Shares and/or options relating to the Shares and, if such
effect is material, may deem such third party to have a bona fide intent).    
Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.     Additional
Disruption Events:       Change in Law: Applicable; provided that Section
12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing the
phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation,” (ii) replacing
the word “Shares” with the phrase “Hedge Positions” in clause (X) thereof and
(iii) inserting the parenthetical “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption, effectiveness or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.     Failure to Deliver: Applicable     Hedging
Disruption: Applicable; provided that:       (i) Section 12.9(a)(v) of the
Equity Definitions is hereby amended by (a) inserting the following words at the
end of clause (A) thereof: “in the manner contemplated by the Hedging Party on
the Trade Date” and (b) inserting the following language at the end of such
Section:

 



14

 

 

  “, provided that any such inability that occurs solely due to the
deterioration of the creditworthiness of the Hedging Party shall not be deemed a
Hedging Disruption. For the avoidance of doubt, the term “equity price risk”
shall be deemed to include, but shall not be limited to, stock price and
volatility risk. And, for the further avoidance of doubt, any such transactions
or assets referred to in phrases (A) or (B) above must be available on
commercially reasonable pricing terms.”; and       (ii) Section 12.9(b)(iii) of
the Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”.     Increased Cost of Hedging:
Applicable     Hedging Party: For all applicable Additional Disruption Events,
Dealer; provided, however, that all calculations, adjustments, specifications,
choices and determinations by Dealer acting in its capacity as the Hedging Party
shall be made in good faith and in a commercially reasonable manner and assuming
that Dealer maintains a commercially reasonable hedge position (it being
understood that Hedging Party will be subject to the requirements of the second
paragraph under “Calculation Agent” below).     Determining Party: For all
applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by Dealer
acting in its capacity as the Determining Party shall be made in good faith and
in a commercially reasonable manner and assuming that Dealer maintains a
commercially reasonable hedge position (it being understood that Determining
Party will be subject to the requirements of the second paragraph under
“Calculation Agent” below).     Non-Reliance: Applicable     Agreements and
Acknowledgments Regarding Hedging Activities: Applicable     Additional
Acknowledgments: Applicable

 



15

 

 

4.            Calculation Agent. Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any disputes
as set forth in the immediately following paragraph.       In the case of any
calculation, adjustment or determination by the Hedging Party, the Determining
Party or the Calculation Agent, following any written request from Counterparty,
the Hedging Party, the Determining Party or the Calculation Agent, as the case
may be, shall promptly provide to Counterparty a written explanation describing
in reasonable detail the basis for such calculation, adjustment or determination
(including any quotation, market data or information from internal or external
sources used in making such calculation, adjustment or determination, but
without disclosing any proprietary models or other information that may be
proprietary or confidential). If Counterparty promptly disputes such
calculation, adjustment or determination in writing and provides reasonable
detail as to the basis for such dispute, the Calculation Agent shall, to the
extent permitted by applicable law, discuss the dispute with Counterparty in
good faith, it being understood that notwithstanding such discussion, the
Calculation Agent’s calculation, adjustment or determination shall apply to the
Transaction and be binding on the parties provided that such calculation,
adjustment or determination was made in good faith and in a commercially
reasonable manner.

 

5.            Account Details.   (a)  Account for payments to Counterparty:    
Account for delivery of Shares to Counterparty:   To be provided by Counterparty
  (b)   Account for payments to Dealer:   To be provided by Dealer     Account
for delivery of Shares to Dealer:     To be provided by Dealer  
6.            Offices.     (a)   The Office of Counterparty for the Transaction
is: Inapplicable, Counterparty is not a Multibranch Party.   (b)   The Office of
Dealer for the Transaction is: New York



 



16

 



 

7.             Notices.

 

(a)       Address for notices or communications to Counterparty:

 



Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, Massachusetts, 02142

Attention: General Counsel

 

With a copy to:

 

Ropes & Gray LLP

Attention: Isabel Dische, Esq. and Thomas Holden, Esq.

Telephone No: (212) 596-9000

Facsimile No: (212) 596-9090

Email: isabel.dische@ropesgray.com & thomas.holden@ropesgray.com

 

(b)       Address for notices or communications to Dealer:

 

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attention: Tucker Martin

Telephone: (212) 325-9182

Facsimile: (212) 743-3661

Email: tucker.martin@credit-suisse.com

 

With a copy to:

 

Credit Suisse Securities (USA) LLC

1 Madison Avenue, 9th Floor

New York, New York 10010

Attn: Senior Legal Officer

Telephone: (212) 538-2616

Facsimile: (212) 325-8036

Email: stephen.gray@credit-suisse.com

 

For payments and deliveries:

 

Facsimile No.: (212) 325 8175

Telephone No.: (212) 325 8678 / (212) 325 3213

 

For all other communications:

 

Telephone: (212) 538-6040

Facsimile: (917) 326-8603

 



17

 

 

8.            Representations and Warranties of Counterparty.

 

Each of the representations and warranties of Counterparty set forth in Section
3 of the Purchase Agreement (the “Purchase Agreement”), dated as of August 7,
2019, between Counterparty and J.P. Morgan Securities LLC, as Initial Purchaser
(the “Initial Purchaser”), are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein, except to the extent that such
representations and warranties, if not true or correct, would not have a
material adverse effect on the power or ability of Counterparty to execute and
deliver this Confirmation or to perform its obligations hereunder. Counterparty
hereby further represents and warrants to Dealer on the date hereof and on and
as of the Premium Payment Date that:

 



(a)Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

(d)Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(e)Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(f)Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty or the Shares.

 

(g)No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

(h)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 



18

 

 

9.             Other Provisions.

 

(a)       [Reserved].

 

(b)Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
152,992,485 (in the case of the first such notice) or (ii) thereafter more than
3,282,663 less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the commercially
reasonable fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person (such consent
not to be unreasonably withheld, conditioned or delayed), effect any settlement
of any pending or threatened proceeding contemplated by this paragraph that is
in respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability on claims that are the subject matter of such proceeding on
terms reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.



 

(c)Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

(d)No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 



19

 

 

(e)       Transfer or Assignment.

 

(i)Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 



(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended (the “Code”));

 

(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

(D)Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

(E)An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

(F)Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(G)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

(ii)Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or Dealer’s ultimate parent
entity, or (B) to any other third party with a rating for its long term,
unsecured and unsubordinated indebtedness equal to or better than the lesser of
(1) the credit rating of Dealer at the time of the transfer and (2) A- by
Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and Dealer. If at any time at
which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its good faith and
commercially reasonable efforts to effect a transfer or assignment of Options to
a third party on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of Section
9(m) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding. The “Option Equity Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the sum
of (1) the product of the Number of Options and the Option Entitlement and (2)
the aggregate number of Shares underlying any other call option transaction sold
by Dealer to Counterparty, and (B) the denominator of which is the number of
Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in good
faith and in its reasonable discretion. The “Applicable Share Limit” means a
number of Shares equal to (A) the minimum number of Shares that could give rise
to reporting or registration obligations or other requirements (including
obtaining prior approval from any person or entity) of a Dealer Person, or could
result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in good faith and in its reasonable
discretion, minus (B) 1% of the number of Shares outstanding.

 



20

 

 

(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such Dealer
affiliate’s performance to Counterparty.

 

(f)Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

(i)in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which shall be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 



(ii)the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

(iii)if the Net Share Settlement terms or the Combination Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the number of Shares
otherwise deliverable on such Nominal Settlement Date will be allocated among
such Staggered Settlement Dates as specified by Dealer in the notice referred to
in clause (i) above.

 

(g)Role of Agent. As a broker-dealer registered with the U.S. Securities and
Exchange Commission (“SEC”), Credit Suisse Securities (USA) LLC in its capacity
as Agent will be responsible for (i) effecting the Transaction, (ii) issuing all
required confirmations and statements to Dealer and Counterparty, (iii)
maintaining books and records relating to the Transaction as required by Rules
17a-3 and 17a-4 under the Exchange Act and (iv) unless otherwise requested by
Counterparty, receiving, delivering, and safeguarding Counterparty’s funds and
any securities in connection with each Transaction, in compliance with Rule
15c3-3 under the Exchange Act.

 

Credit Suisse Securities (USA) LLC is acting in connection with the Transaction
solely in its capacity as Agent for Dealer and Counterparty pursuant to
instructions from Dealer and Counterparty. Credit Suisse Securities (USA) LLC
shall have no responsibility or personal liability to Dealer or Counterparty
arising from any failure by Dealer or Counterparty to pay or perform any
obligations hereunder, or to monitor or enforce compliance by Dealer or
Counterparty with any obligation hereunder, including without limitation, any
obligations to maintain collateral. Each of Dealer and Counterparty agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of the Transaction. Credit Suisse
Securities (USA) LLC shall otherwise have no liability in respect of the
Transaction, except for its gross negligence or willful misconduct in performing
its duties as Agent.

 

Any and all notices, demands, or communications of any kind relating to this
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent at the following address:

 



21

 

 

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attention: Tucker Martin

Telephone: (212) 325-9182

Facsimile: (212) 743-3661

Email: tucker.martin@credit-suisse.com

 

With a copy to:

 

Credit Suisse Securities (USA) LLC

1 Madison Avenue, 9th Floor

New York, New York 10010

Attn: Senior Legal Officer

Telephone: (212) 538-2616

Facsimile: (212) 325-8036

Email: stephen.gray@credit-suisse.com

 

For payments and deliveries:

 

Facsimile No.: (212) 325 8175

Telephone No.: (212) 325 8678 / (212) 325 3213

 



For all other communications:

 

Telephone: (212) 538-6040

Facsimile: (917) 326-8603

 

The date and time of the Transaction evidenced hereby will be furnished by the
Agent to Dealer and Counterparty upon written request.

 

The Agent will furnish to Counterparty upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

 

Dealer is not a member of the SIPC (Securities Investor Protection Corporation).

 

Dealer represents that it is an “OTC derivatives dealer” as such term is defined
in the Exchange Act and is an affiliate of a broker-dealer that is registered
with and fully-regulated by the SEC, Credit Suisse Securities (USA) LLC.

 



22

 

 

(h)       Additional Termination Events.

 

(i) Notwithstanding anything to the contrary in this Confirmation if an event of
default occurs under the terms of the Convertible Notes as set forth in Section
7.01 of the Indenture, then such event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

 

(ii) Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an Amendment Event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. “Amendment Event” means that Counterparty amends,
modifies, supplements, waives or obtains a waiver in respect of any term of the
Indenture or the Convertible Notes governing the principal amount, coupon,
maturity, repurchase obligation of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion rate, conversion
rate adjustment provisions, conversion settlement dates or conversion
conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Convertible Notes to amend (other than,
in each case, any amendment or supplement (v) pursuant to Section 10.01(c) of
the Indenture, (w) pursuant to Section 10.01(h) of the Indenture that, as
determined by the Calculation Agent, conforms the Indenture to the description
of Convertible Notes in the Offering Memorandum, (x) pursuant to Section 4.07 of
the Indenture, (y) pursuant to Section 10.01(i) of the Indenture, or (z)
pursuant to Section 10.01(a) of the Indenture that, as determined by Calculation
Agent, cures any ambiguity, defect or inconsistency in the Indenture or in the
Convertible Notes in a manner that does not adversely affect any Holder in any
material respect), in each case, without the consent of Dealer.

 

(iii) In addition, notwithstanding anything to the contrary in this
Confirmation:

 

(A) Promptly following any Repayment Event (as defined below) (but, in any
event, within 5 Scheduled Valid Days following settlement thereof), Counterparty
may notify Dealer of such Repayment Event and the aggregate principal amount of
Convertible Notes subject to such Repayment Event (the “Repayment Convertible
Notes”) (any such notice, a “Repayment Notice”); provided that any such
Repayment Notice shall contain a repetition by Counterparty of the
representation and warranty set forth in Section 8(f) hereunder as of the date
of such Repayment Notice. The receipt by Dealer from Counterparty of any
Repayment Notice shall constitute an Additional Termination Event as provided in
this Section 9(h).

 

(B) Upon receipt of any such Repayment Notice, Dealer shall designate an
Exchange Business Day following receipt of such Repayment Notice (which Exchange
Business Day shall be on or as promptly as reasonably practicable after the
related settlement date for the relevant Repayment Event) as an Early
Termination Date with respect to a portion (the “Repayment Terminated Portion”)
of the Transaction consisting of a number of Options (the “Repayment Options”)
equal to the lesser of (A) the number of Repayment Convertible Notes in
denominations of USD1,000 that are subject to the relevant Repayment Event and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date (prior to giving effect to a reduction thereto on such date
pursuant to the immediately following sentence). As of any such Early
Termination Date, the Number of Options shall be reduced by the applicable
number of Repayment Options.

 

(C) Any payment or delivery in respect of such termination of the Repayment
Terminated Portion of the Transaction shall be made pursuant to Section 6 of the
Agreement as if an Early Termination Date had been designated in respect of a
Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Repayment Options. Counterparty shall be the sole
Affected Party with respect to such Additional Termination Event and the
Repayment Terminated Portion of the Transaction shall be the sole Affected
Transaction. “Repayment Event” means that (i) any Convertible Notes are
repurchased by Counterparty or any of its subsidiaries, (ii) any Convertible
Notes are delivered to Counterparty in exchange for delivery of any property or
assets of Counterparty or any of its subsidiaries (howsoever described), (iii)
any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (other than upon an event of default
under the Convertible Notes described in the first paragraph of this Section
9(h)), or (iv) any Convertible Notes are exchanged by or for the benefit of the
Holders (as defined in the Indenture) thereof for any other securities of
Counterparty or any of its Affiliates (as defined in the Indenture) (or any
other property, or any combination thereof) pursuant to any exchange offer or
similar transaction; provided that (x) no conversion of Convertible Notes
pursuant to the terms of the Indenture shall constitute a Repayment Event and
(y) no surrender of a Convertible Note for repurchase in respect of which
Counterparty has elected to designate a financial institution for exchange in
lieu of repurchase pursuant to Section 4.11 of the Indenture shall constitute a
Repayment Event. Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act and the rules and regulations thereunder, in respect of any action taken by
Counterparty or any of its Affiliates (as defined in the Indenture) in respect
of a Repayment Event, including, without limitation, the delivery of a Repayment
Notice.

 



23

 

 

(D) Counterparty acknowledges and agrees that if an Additional Termination Event
has occurred under this Section 9(h)(iii) that any related Convertible Notes
subject to a Repayment Event will be deemed to be cancelled and disregarded an
no longer outstanding for all purposes hereunder.

 

(iv) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which a Notice of Conversion that is effective as
to Counterparty has been delivered by the relevant converting Holder:

 

(A) Counterparty shall, as promptly as practicable (but in any event within five
Scheduled Trading Days of the “Conversion Date” (as defined in the Indenture)
for such Early Conversion), provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Notes surrendered for
conversion on such Conversion Date (such Convertible Notes, the “Affected
Convertible Notes”), and the giving of such Early Conversion Notice shall
constitute an Additional Termination Event as provided in this clause (iv);

 

(B) upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than one Scheduled Trading Day following the Conversion Date
for such Early Conversion) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes and (y) the Number of
Options as of the Conversion Date for such Early Conversion;

 

(C) any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) to the Holder (as such term is defined in the
Indenture) of an Affected Convertible Note upon conversion thereof and (ii) the
number of Shares delivered (if any) to the Holder (as such term is defined in
the Indenture) of an Affected Convertible Note upon conversion of such Affected
Convertible Note, multiplied by the Applicable Limit Price on the settlement
date for the cash to be paid and/or the Shares to be delivered to the Holders
(as defined in the Indenture) of such Affected Convertible Note, minus (y) USD
1,000;

 

(D) for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

 

(E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 



24

 

 

(i)        Amendments to the Equity Definitions.

 

(i)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 

 



(ii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(iii)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words
“that is the result of a corporate event involving the Issuer or its securities
that has a material economic effect on the Shares and/or options on the Shares;
provided that such event is not based on (a) an observable market, other than
the market for the Issuer’s own stock or (b) an observable index, other than an
index calculated and measured solely by reference to Issuer’s own operations”.

 

(iv)Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1)
adding the word “or” immediately before subsection “(B)”, (2) deleting the comma
at the end of subsection (A), (3) deleting subsection (C) in its entirety, (4)
deleting the word “or” immediately preceding subsection (C) and (5) replacing
the words “either party” in the last sentence of such Section with “Dealer”.

 

(j)Setoff. Obligations under the Transaction shall not be set off by either
party against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise. For the avoidance of doubt, in the
event of bankruptcy or liquidation of either Counterparty or Dealer neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

(k)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Obligation”), then Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless (a)
Counterparty gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
good faith and in its reasonable discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 



25

 

 

Share Termination Alternative:                       If applicable, Dealer shall
deliver to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

Share Termination Delivery Property:             A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security

 

based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:                         The value of property
contained in one Share Termination Delivery Unit, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. For the avoidance of doubt, the parties agree that in
determining the Share Termination Delivery Unit Price the Calculation Agent may
consider, if commercially reasonable, the purchase price paid in connection with
the purchase of Share Termination Delivery Property.

 

Share Termination Delivery Unit:                    One Share or, if the Shares
have changed into cash or any other property or the right to receive cash or any
other property as the result of a Nationalization, Insolvency or Merger Event
(any such cash or other property, the “Exchange Property”), a unit consisting of
the type and amount of such Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent.

 

Failure to Deliver:                                            Applicable

 

Other applicable provisions:                            If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9 and 9.11 (as
modified above) of the Equity Definitions and the provisions set forth opposite
the caption “Representation and Agreement” in Section 2 will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

 



26

 

 

(l)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

(m)Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer based on the advice of counsel, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering of similar size; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement), or (iii) purchase the Hedge Shares from Dealer at the
Relevant Price on such Exchange Business Days, and in the amounts, requested by
Dealer.

 



(n)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(o)Right to Extend. Dealer may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably and in good faith determines, based on
the advice of counsel in the case of the immediately following clause (ii), that
such action is reasonably necessary or appropriate (i) to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or (ii) to enable Dealer to effect transactions
with respect to Shares in connection with a commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory organization requirements, or
with related policies and procedures applicable to Dealer; provided that no such
Valid Day or other date of valuation, payment or delivery may be postponed or
added more than 80 Valid Days after the original Valid Day or date of valuation,
payment or delivery, as the case may be.

 

(p)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(q)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 



27

 

 

(r)Notice of Certain Other Events. Counterparty covenants and agrees that:

 

(i)promptly following the public announcement of the results of any election by
the holders of Shares with respect to the consideration due upon consummation of
any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of the Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

(ii)(A) Counterparty shall give Dealer commercially reasonable advance (but in
no event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

(s)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(t)Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

(u)Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial Purchaser
for any reason by 5:00 p.m. (New York City time) on the Premium Payment Date, or
such later date as agreed upon by the parties (the Premium Payment Date or such
later date, the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed as Hedging Positions in
respect of this Transaction either prior to or after the Early Unwind Date. Each
of Dealer and Counterparty represents and acknowledges to the other that, upon
an Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

 

(v)Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 



28

 

 

(w)Designation of Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

(x)       Tax Documentation and Representations.

 

(i)Tax documentation. Counterparty shall provide to Dealer a valid U.S. Internal
Revenue Service (“IRS”) Form W-9 on or before the date of execution of this
Confirmation and will promptly tender an updated IRS Form W-9 if the previously
tendered IRS Form W-9 becomes incorrect as a result of a change in facts. Dealer
shall provide Counterparty a valid IRS Form W-9 or applicable IRS Form W-8 on or
before the date of execution of this Confirmation and will promptly tender an
updated IRS Form W-9 or applicable IRS Form W-8 if the previously tendered IRS
Form W-9 or applicable IRS Form W-8 becomes incorrect as a result of a change in
facts.

 

(ii)Tax Representations. For the purpose of Section 3(f) of the Agreement,
Counterparty is a corporation for U.S. federal income tax purposes and is
organized under the laws of the State of Delaware. Counterparty is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).

 

(y)       Certain Withholding Taxes.

 

(i)Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax” as defined in
Section 14 of the Agreement shall not include any tax imposed or collected
pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

 

(ii)Incorporation of ISDA 2015 Section 871(m) Protocol Provisions. To the extent
that either party to the Agreement with respect to this Transaction is not an
adhering party to the ISDA 2015 Section 871(m) Protocol published by the
International Swaps and Derivatives Association, Inc. on November 2, 2015 and
available at www.isda.org, as may be amended, supplemented, replaced or
superseded from time to time (the “871(m) Protocol”), the parties agree that the
provisions and amendments contained in the Attachment to the 871(m) Protocol are
incorporated into and apply to the Agreement with respect to this Transaction as
if set forth in full herein. The parties further agree that, solely for purposes
of applying such provisions and amendments to the Agreement with respect to this
Transaction, references to “each Covered Master Agreement” in the 871(m)
Protocol will be deemed to be references to the Agreement with respect to this
Transaction, and references to the “Implementation Date” in the 871(m) Protocol
will be deemed to be references to the Trade Date of this Transaction.

 

(z)Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event,”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (as amended by Section 9(i)(iii)), and upon the occurrence of
a Merger Date, the occurrence of a Tender Offer Date, or declaration by
Counterparty of the terms of any Potential Adjustment Event, the Calculation
Agent shall determine in good faith and in a commercially reasonable manner
whether such occurrence or declaration, as applicable, has had a material
economic effect on the Transaction and, if so, shall, in its good faith and
commercially reasonable discretion, adjust the Cap Price to preserve the fair
value of the Options; provided that in no event shall the Cap Price be less than
the Strike Price; provided further that any adjustment to the Cap Price made
pursuant to this Section 9(z) shall be made without duplication of any other
adjustment hereunder.

 





29

 

 

(aa)U.S. Resolution Stay Protocol. To the extent that the QFC Stay Rules are
applicable hereto, then the parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement and each party shall be deemed to have
the same status as “Regulated Entity” and/or “Adhering Party” as applicable to
it under the Protocol; (ii) to the extent that prior to the date hereof the
parties have executed a separate agreement the effect of which is to amend the
qualified financial contracts between them to conform with the requirements of
the QFC Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral
Agreement are incorporated into and form a part of this Confirmation and each
party shall be deemed to have the status of “Covered Entity” or “Counterparty
Entity” (or other similar term) as applicable to it under the Bilateral
Agreement; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018
(currently available on the 2018 ISDA U.S. Resolution Stay Protocol page at
www.isda.org and, a copy of which is available upon request), the effect of
which is to amend the qualified financial contracts between the parties thereto
to conform with the requirements of the QFC Stay Rules, are hereby incorporated
into and form a part of this Confirmation, and for such purposes this
Confirmation shall be deemed a “Covered Agreement,” Dealer shall be deemed a
“Covered Entity” and Counterparty shall be deemed a “Counterparty Entity.” In
the event that, after the date of this Confirmation, both parties hereto become
adhering parties to the Protocol, the terms of the Protocol will replace the
terms of this paragraph. In the event of any inconsistencies between this
Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider.

 

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

 



30

 

 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer

 



  Very truly yours,         CREDIT SUISSE CAPITAL LLC         By: /s/ Steven J.
Reis   Name:   Steven J. Reis   Title: Authorized Signatory         By: /s/ Shui
Wong   Name: Shui Wong   Title: Authorized Signatory         CREDIT SUISSE
SECURITIES (USA) LLC, as Agent         By: /s/ Steven J. Reis   Name: Steven J.
Reis   Title: Director



 

[Signature Page to Base Capped Call Confirmation]

 

 

 

 





 

Accepted and confirmed

as of the Trade Date:

 

Ironwood Pharmaceuticals, Inc.

 



By:    /s/ Gina Consylman   Authorized Signatory   Name:  Gina Consylman     SVP
and CFO, Finance  



 

[Signature Page to Base Capped Call Confirmation]

 



 

 

 

